Citation Nr: 1529065	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  10-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for onychomycosis or residuals thereof, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus or in-service toxic herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for renal insufficiency, to include as secondary to service-connected diabetes mellitus, or hypertension.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to service-connected diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to service-connected diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to service-connected diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1963 to February 1967.  The Veteran had service in the Republic of Vietnam, for which he was awarded a Purple Heart medal.

These matters come before the Board of Veterans' Appeals (the Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran had a videoconference hearing before the undersigned Veterans' Law Judge in March 2014.  A transcript of that proceeding has been associated with the claims file.

These matters were previously before the Board in July 2013 and May 2014.  In the July 2013 remand, the Board noted the Veteran had not been afforded a videoconference hearing as he had requested, having missed it due to good cause.  The Board remanded the case for the Veteran to be afforded a videoconference hearing, which was conducted in March 2014.  The May 2014 remand directed the AOJ to afford the Veteran new VA examinations for his claimed disabilities.  Unfortunately, as discussed in further detail below, the examination reports obtained were inadequate, and therefore the claims require additional development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development actions requested in the Board's May 2014 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

The Board's May 2014 remand directed the AOJ to obtain VA and private medical records, and to provide the Veteran VA examinations to determine the nature and etiology of his claimed disabilities.  The examiner was asked to opine whether the Veteran's claimed disabilities were at least as likely as not related to service, or were at least as likely as not caused or aggravated by his service-connected diabetes mellitus.  Additionally, the examiner was directed to consider the Veteran's lay statements regarding his peripheral neuropathy symptoms.

Subsequently, VA obtained and made part of the record outstanding VA medical records, and sent the Veteran VA Forms 21-4142 so he could identify any private treatment records that he desired VA to obtain.  Additionally, the Veteran was provided new VA examinations in October 2014.  However, the examination reports and opinions contain several deficiencies as outlined below, and are therefore inadequate for adjudicating the claims.

With regard to the upper extremities, the examiner attributed the Veteran's neuropathy symptoms to carpal tunnel and ulnar tunnel syndrome, as confirmed by the October 2012 EMG testing.  Examination Report, pg. 2.  She opined that the carpal tunnel and ulnar tunnel syndromes were not caused by the Veteran's diabetes mellitus, but were permanently aggravated by it.  Id. at pp. 8-9.  However, in a January 2015 addendum opinion, the examiner stated that the Veteran first evinced neuropathy symptoms in his hands in 2012, and that a 2014 electromyography (EMG) study showed no evidence of diabetic peripheral neuropathy.  She concluded that if the diabetes had aggravated his carpal tunnel and ulnar tunnel symptoms, that would have been evident on the 2014 EMG.  The record does not contain EMG results from 2014.  As these EMG results are relevant to the Veteran's upper extremity neuropathy claims, they must be obtained.

With respect to the Veteran's claims for peripheral neuropathy of the bilateral lower extremities, the examiner attributed the Veteran's pain and sensory changes to orthopedic conditions rather than diabetic peripheral neuropathy.  Examination Report, pg. 2.  In this regard, she indicated the Veteran had mild, incomplete paralysis of the bilateral sciatic nerve.  Id. at pp. 6-7.  However, in the diagnostic testing section, the examiner only indicated that the upper extremities had been tested, citing to an October 2012 EMG report.  Id. at pg. 8.  The examiner then concluded that there was no clinical evidence of neuropathy of the bilateral lower extremities.  Id. at pg. 9.  However, the EMG results cited by the examiner do not show any findings for the lower extremities.  Moreover, the examiner did not comment on the Veteran's at times conflicting reports of numbness and tingling in his feet, noted in the VA treatment records.  See June 2013 diabetology medication management note, March 2013 diabetology medication management note, and December 2012 diabetology medication management note.  Thus, the factual basis of the examiner's diagnosis and opinion is not evident from the record.  Moreover, the aforementioned 2014 EMG results may be relevant to these claims as well, and must be considered.

Regarding the Veteran's onychomycosis claim, the examiner opined that the Veteran's condition was not caused by service as the symptoms began years or decades after service, and were not present during service.  However, as to the secondary service connection question, the examiner merely stated that the onychomycosis was neither related to nor aggravated by diabetes mellitus, as diabetes mellitus "does not cause nor aggravate" onychomycosis."  The secondary service connection opinion is conclusory in nature and therefore insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

As to the hypertension claim, the examiner noted that the Veteran had a diagnosis of aldosteronism, which could cause hypertension and mild renal insufficiency.  Examination Report, at 2.  Initially, the Board notes that the Veteran's VA medical records indicate that a diagnosis of aldosteronism was not confirmed, as work-ups for hypoaldosteronism and renal artery stenosis were normal.  See, e.g., April 2013 and April 2014 VA treatment records.  Moreover, after confirming the Veteran's hypertension diagnosis, the examiner opined that the Veteran's condition was not related to service or exposure to toxic herbicides as he was in the military from 1963 to 1967 and hypertension did not begin until the 1980s.  This opinion is conclusory, especially in light of the Institute of Medicine's 2006 report on Veterans and Agent Orange, as well as subsequent reports in 2010 and 2012, which all confirm that there is "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694(2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  Additionally, the examiner's opinion on the aggravation prong of the question of secondary service connection is conclusory and therefore inadequate.

Regarding the Veteran's claim for renal insufficiency, the examiner opined that the Veteran's renal insufficiency was due to his hypertension and hyperaldosteronism.  Examination Report, pg. 4.  She opined that the renal insufficiency was not caused by diabetes mellitus because the etiologies per the Veteran's nephrologist did not include diabetes mellitus and his diabetes mellitus had been under good control.  However, numerous records note that the Veteran's diabetes mellitus was poorly controlled, and that the renal insufficiency was a complication of the diabetes mellitus.  See, e.g., November 2013 diabetes clinic note, August 2013 diabetology medication management note, April 2013 nephrology note, October 2012 nephrology note, and October 2012 renal clinic followup.  Her reasoning was the same for the aggravation prong, but she also noted as further support that the Veteran's renal insufficiency lab numbers had not changed over the years.  Examination Report, pg. 4.  Given the incongruence between the VA examiner's opinion and the medical evidence of record and lack of reconciliation between these conflicting findings, her report is insufficient.  Moreover, as the hypertension claim is being remanded, the outcome of which could affect the renal insufficiency claim, it too must be remanded.

Lastly, with respect to the erectile dysfunction claim, the examiner noted that the Veteran's condition was adversely affected by Clonidine medication.  The Veteran's VA medical records indicate the Veteran was taking Clonidine for hypertension.  Moreover, several medical records suggest the Veteran's erectile dysfunction may have been aggravated by his hypertension.  Specifically, May and June 2011 VA medical records noted that excess blood pressure may be contributing to Veteran's complaint of erectile dysfunction.  Thus, the erectile dysfunction claim must also be remanded pending a determination of service connection for hypertension.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present, including the complete October 2012 and undated 2014 EMG reports.  All records received should be associated with the claims file.

2.  After obtaining the necessary authorization from the Veteran, request copies of any relevant outstanding treatment records from any private treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  Next, schedule the Veteran for a VA examination by an appropriate examiner, other than the October 2014 VA examiner, to determine the current nature and etiology of his claimed lower extremity peripheral neuropathy disabilities.  The examiner is requested to review the claims folder, to include this remand.  Based on the review of the Veteran's claims file and physical examination of the Veteran, including any necessary diagnostic tests to confirm the nature and presence of a neurological condition, the examiner is asked to opine on the following:

a.  Whether the Veteran has a diagnosis of peripheral neuropathy of the bilateral lower extremities.

b.  Whether the peripheral neuropathy of the bilateral lower extremities is at least as likely as not (50 percent or greater probability) related to military service;

c.  Whether the peripheral neuropathy of the bilateral lower extremities is at least as likely as not (50 percent or greater probability) caused by or due to the Veteran's service-connected diabetes mellitus; 

d.  Whether the peripheral neuropathy of the bilateral lower extremities is at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's peripheral neuropathy of the bilateral lower extremities prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.

4.  Next, obtain opinions from a qualified clinician regarding the Veteran's hypertension, renal insufficiency, erectile dysfunction, and onychomycosis.  The clinician should review the claims file and provide opinions on the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by or related to active military service, to include the Veteran's presumed exposure to herbicides. 

In formulating the requested opinion, the clinician should address the findings of the Institute of Medicine on the association between Agent Orange exposure and hypertension, which include "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See Veterans and Agent Orange: Update 2006, Institute of Medicine 557-60 (2007); Veterans and Agent Orange: Update 2010, Institute of Medicine 694, 697 (2011), Veterans and Agent Orange: Update 2012, Institute of Medicine 862-63 (2014).  Note that because there is only limited or suggestive evidence, it has not been added to the presumptive condition list; however, limited or suggestive does not rule out the possibility of a direct connection; therefore, an opinion as to the likelihood is requested.  Relevant points addressed in the examination report may include, but are not limited to, why the clinician finds studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing hypertension, and whether hypertension has manifested in an unusual manner.

b.  Whether the hypertension is at least as likely as not (50 percent or greater probability) caused by or due to the Veteran's service-connected diabetes mellitus; 

c.  Whether the hypertension is at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.

d.  Whether the renal insufficiency is at least as likely as not (50 percent or greater probability) related to military service;

e.  Whether the renal insufficiency is at least as likely as not (50 percent or greater probability) caused by or due to the Veteran's service-connected diabetes mellitus or non-service connected hypertension; 

f.  Whether the renal insufficiency is at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected diabetes mellitus or non-service connected hypertension.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's renal insufficiency found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus or non-service connected hypertension.

g.  Whether the erectile dysfunction is at least as likely as not (50 percent or greater probability) caused by or due to the Veteran's service-connected diabetes mellitus or non-service connected hypertension; 

h.  Whether the erectile dysfunction is at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected diabetes mellitus or non-service connected hypertension.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's erectile dysfunction found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus or non-service connected hypertension.  

i.  Whether the onychomycosis or residuals thereof is at least as likely as not (50 percent or greater probability) caused by or due to the Veteran's service-connected diabetes mellitus; 

j.  Whether the onychomycosis or residuals thereof is at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's onychomycosis or residuals thereof found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.

5.  For all of the requested opinions, the examiner should consider the Veteran's lay statements regarding the nature of his symptoms.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of numbness and tingling.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

